                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

PHILLIP NATHAN KERCH,            :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :                 No. 4:19-cv-00105-CDL-MSH
                                 :
TIMOTHY WARD, et al.,            :
                                 :
                 Defendants.     :
_________________________________:

                                ORDER OF DISMISSAL

       Plaintiff Phillip Nathan Kerch, a prisoner in Rutledge State Prison in Columbus,

Georgia, filed a handwritten document, which was docketed in this Court as a civil rights

complaint under 42 U.S.C. § 1983. Compl., ECF No. 1. He did not, however, use the

required § 1983 complaint form. See id. Accordingly, Plaintiff was previously ordered

to submit a properly completed 42 U.S.C. § 1983 form. Order to Recast, ECF No. 11.

Plaintiff was given twenty-one days to comply with the order and was informed that his

failure to do so could result in the dismissal of this action. Id.

       Thereafter, Plaintiff failed to comply with the order to recast his complaint within

the allotted time. Accordingly, he was ordered to show cause why this case should not be

dismissed for failure to comply with the previous order. Order to Show Cause, ECF

No. 12. Plaintiff was again given twenty-one days to comply and was cautioned that his

failure to respond would result in the dismissal of this action. Id.

       More than twenty-one days have now passed since the entry of the order to show

cause, and Plaintiff has not responded to that order. Thus, because Plaintiff has failed to
comply with the Court’s orders or otherwise prosecute his case, his complaint is

DISMISSED WITHOUT PREJUDICE.                     See Fed. R. Civ. P. 41(b); Brown v

Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (per curiam) (“The court

may dismiss an action sua sponte under Rule 41(b) for failure to prosecute or failure to

obey a court order.”) (citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch.

Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

       SO ORDERED, this 22nd day of October, 2019.

                                   s/Clay D. Land
                                   CLAY D. LAND
                                   CHIEF U.S. DISTRICT COURT JUDGE
                                   MIDDLE DISTRICT OF GEORGIA




                                             2
